IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ERVIN NOLT, ALT.,                         : No. 11 MM 2017
                                          :
                    Petitioner            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
GARY MARTIN, KENNETH SCHEAFFER            :
AND AMOS SEIDERS,                         :
                                          :
                    Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamus/Prohibition” is DENIED.